 PACIFIC SOUTHWEST AIRLINES647PacificSouthwest AirlinesandLithographers andPhotoengravers International Union,AFL-CIO,Local227. Cases 21-CA-10239 and 21-CA-10255February 5, 1973DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn June 23, 1972, Administrative Law Judge'Jerrold H. Shapiro issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief and the GeneralCounsel filed cross-exceptions and an answeringbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the AdministrativeLaw Judge's rulings, findings, and conclusions and toadopt his recommended Order with the followingmodifications.We disagree with the Administrative Law Judge'sconclusion that the Respondent did not violate theAct when it canceled previously promised wageincreases. Correlatively, we find merit in the conten-tion of the General Counsel that when Respondentwithdrew the wage increases in the face of theUnion's organizational campaign, it interfered withthe Section 7 rights of its employees in violation ofSection 8(a)(3) and (1) of the Act.On or about August 5, 1971, Irwin, Respondent'sprinting and publications manager, informed theprint shop employees individually that they would begranted substantial wage increases retroactive toAugust 1, 1971. Thereafter, on August 9, uponreceipt of the Union's letter with enclosed authoriza-tion cards signed by a majority of the print shopemployees demanding recognition and collective-bargaining negotiations, and following consultationwith its attorney, Respondent decided to cancel thepreviouslypromised retroactive wage increases.2Pursuant to this decision, the next day, August 10,Manager Irwin summoned most of the employees toIThe title of "TrialExaminer" was changed to "Administrative LawJudge"effective August19, 1972.ERespondent'sattorney advised of the dangers in granting improve-ments in economic benefits during the midst of a union campaign and notedin particular that Respondent's planned wage increase did not comport withpast practice,both to timing and method.3Employees Fisher and Hover, although at work that day, were notinvited to this meeting.4Inhisdispositionof this issue,theAdministrative Law Judgeconcluded that Supervisor Heck's remarks to employees wherein he linkedthe possible restitution of the canceled wage increases to the removal of the201NLRB No. 81his office and informed them that the promised wageincreases would be canceled in view of the Union'sdemand for recognition, pointing out that the law didnot permit the Company to provide higher wages orbenefitswhich could persuade employees not tosupport the Union.3As noted above, contrary to the AdministrativeLaw Judge, we find that the Respondent. violatedSection 8(a)(3) and (1) of the Act when it announcedthe withholding of, and did withhold, the previouslypromised individual wage increases. To be sure, anemployer acts at his peril when he grants orwithholds increases in economic benefits during thependency of a union organizational campaign.However, each case turns on its own particular factsand circumstances. Thus, as a general rule, increasesgranted on the basis of previously announced plansor in accordance with established practice, orbusiness necessity, have not been found violative oftheAct.Champion Pneumatic Machinery Co.,152NLRB 300;SelbMfg.Co.,172 NLRB No. 218.Similarly, the withholding of increased benefits, themechanics and resolution of which have not beenfinally formulated, have also not been found viola-tive of the Act.The Great Atlantic & Pacific TeaCompany, Inc.,192 NLRB No. 83.However, in the latter cases, full explanation of thereasons for the withholding along with the assuranceof future consideration of the withheld benefits,notwithstanding the outcome of the union's electioncampaign, serve to dissipate any assumption that theemployees may or may nothavethat the union'spresence is the sole obstacle to the ultimate realiza-tion of the promised benefits. SeeLouisiana Plastics,Inc.,173 NLRB 1427, 1428.In the instant case, the Respondent's cancellationannouncement was unaccompanied by any assur-ances of future consideration or predicated on anyeconomic considerations. Moreover, at least two outof the six employees involved were purposely omittedfrom the meeting at which the announcement wasmade. In view of the foregoing and noting the factthat a supervisor at a later date sought to capitalizeon the withholding of benefits by indicating that theincreaseswould be favorably considered on thedemise of the union,4 we find that the Respondent'saction interfered with the employees Section 7 rightsUnion are irrelevant to finding a violation. In support of this conclusion, theAdministrativeLaw Judge pointed out that Heck was "a low levelsupervisorwho did not participate in the decision to withhold wageincreasesand presumablybecause of his lowly status has nothingto do withsuch matters as decisions over wage increases." We reject this finding. It iswell settled that promises,threats, or other coercive remarks by low echelonsupervisors tend to interfere with or restrain employee rights in the sameway as suchconduct byother supervisors or managers.Accord:TheConolon Corp.,175 NLRB 27.Further, we find it to be immaterial to ourresolution of the issuethat Heck may have hadno role in the formulation ofmanagerialdecisions governingwage increases. 648DECISIONS OF NATIONALLABOR RELATIONS BOARDin violation of Section 8(a)(3) and(1) of the Act.RingMetalsCompany,198NLRB No. 143. In thecircumstances of this case, this finding is fortified bythe numerous instances of 8(a)(1) violations commit-ted by the Respondent, as found by the Administra-tiveLaw Judge and adopted herein. Consideredtogetherwith the 8(a)(3) discharge of employeeHover, this conduct discloses that the Respondentwas imbued with a vigorousunion animus,plainlydiscernible by the employees, so that the abruptcancellation of the proffered wage rises would bereadily understood by them to comprise an act ofretaliation for their continued adherence to theUnion.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that PacificSouthwest Airlines, San Diego, California, its offi-cers,agents,successors,and assigns,shall take theaction set forth in the said recommended Order, as somodified.1.Insert the following provisionas new subpara-graph 1(f) and reletter the present subparagraph 1(f)as subparagraph 1(g):"(f)Announcing the cancellationof, or canceling,promisedwage increasesexclusively because of theadvent of a union in such a manner as to convey toemployees that the obtainingof said benefits isconditioned upon the employees' rejection of theunion."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunitytopresent evidence and state their positions, theNational Labor Relations Board has found that wehave violated the National Labor Relations Act, andhas ordered us to post this notice.The Act gives employees the following rights:To engagein self-organizationTo form, join, or assist any unionTo bargain collectively through represent-atives of their own choosingTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any suchactivities.WE WILL NOTlay off or otherwise discriminateagainst any employee for joining or supportingLithographers and Photoengravers InternationalUnion,AFL-CIO, Local 227.WE WILL NOT question you about your unionmembership and activities or about the unionmembership and activities of your fellow employ-ees.WE WILL NOT tell you we will close the printshop if you join or support the above-namedlabor organization.WE WILL NOTthreaten you with layoffs if workis slack if you join or support the above-namedlabor organization.WE WILL NOT announce the cancellation of, orcancel,promised wage increases exclusively be-cause of the advent of a union in such a way as tolead our employees to think that their obtainingsuch benefits will be due to their rejection of theunion.WE WILL NOT refuse to bargain collectivelywith the above-named Union as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOTin any other manner interferewith,restrain,or coerce employees in the exerciseof the rights guaranteed them by Section 7 of theAct.WE WILLpay Vernon Hover any wages hewould have earned from the date of his layoff onAugust24, 1971,until January14, 1972,the datewe offered to reinstate him, less any interim netearnings with the pay due,if any, computed on aquarterly basis at 6-percent interest.WE WILL,upon request,bargainwith theabove-named Union as the exclusive representa-tive of all our employees in the bargaining unitdescribed below with respect to rates of pay,wages,hours,and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agree-ment.The bargaining unit is:All lithographer employees employed by PacificSouthwest Airlines at our facility located in SanDiego,California,excluding all other employees,office clerical employees,and guards and supervi-sorsasdefined in Section 2(11) of the Act.PACIFIC SOUTHWESTAIRLINES(Employer) PACIFIC SOUTHWEST AIRLINES649DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5229.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO,Trial Examiner:The hearing inthese cases held on May 10,1972, isbased upon chargesfiled by the Union named above on August23, 1971 (Case21-CA-10239),andonAugust30,1971(Case21-CA-10255)and a consolidated complaint issued onMarch 15,1972, on behalf of the General Counsel of theNational Labor Relations Board(Board) by theRegionalDirector of the Board,Region 21(Regional Director). Theconsolidated complaint alleges that Pacific SouthwestAirlines(Respondent)has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1), (3), and (5) ofthe National Labor RelationsAct (Act).Respondent filedan answer denying the commission of the alleged unfairlabor practices.Upon the entire record,from my observation of thedemeanor of the witnesses,and having considered the posthearing briefs submitted to me,Imake the following:at the hearing are whether the Respondent engaged in thefollowing conduct and by so doing violated the Act.(a)Discharged employee Vernon Hover because of hisactivities on behalf of the Union.(b) Rescinded a previously announced wage increase todissuade employees from, or to punish them for, support-ing the Union.(c) Interrogated employees about their union activitiesand sympathies and threatened them with certain econom-ic reprisals if they supported the Union.(d) Refused to bargain with the Union as the designatedbargaining representative of a majority of the employees inan appropriate bargaining unit.B.The SettingRespondent operates a printing shop employing abouteight persons. On June 29,1six of the print shop employeessigned cards designating the Union as their bargainingrepresentative.On August 9 Respondent received a letterfrom the Union in which the Union claimed majoritystatus among the Respondent's print shop employees andsought exclusive recognition and a negotiation meeting fora collective-bargaining contract.Respondent did notanswer the letter but on August 20 filed with the RegionalDirector a representation petition (Case 21-RM-1519)asking for an election and alleging in substance that aquestion concerning representation among its print shopemployees existed for the reason that the Union haddemanded recognition as the bargaining representative ofthese employees. On March 16, 1972, simultaneous withthe issuance of the consolidated complaint in this casewhich, among other things, alleges that Respondent wasobligated to recognize the Union, the Regional Directordismissed the Respondent's representation petition for thereason that a question concerning representation did notexist.FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTPacific Southwest Airlines, a scheduledpassenger aircarrier operating solely within the State of California withitsprincipal place of business located in San Diego,California, annually receives gross revenues in excess of$500,000 and purchases and receives goods valued inexcess of $50,000 directly from suppliers located outside ofCalifornia.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.ii.THE LABOR ORGANIZATION INVOLVEDLithographers and Photoengravers International Union,AFL-CIO, Local 227isa labor organization within themeaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The IssuesThe ultimateissuesposed by the pleadings and litigatedC.The Status of Jim HeckGeneral Counsel and the Charging Party contend thatJim Heck is a supervisor within the meaning of Section2(11) of the Act. Respondent urges that Heck is a rank-and-file employee.Heck's status is relevant in determiningif certain alleged unlawful conduct engaged in by Heck isattributable toRespondent, and whether he is in theappropriate bargaining unit.Respondent operates three departments under one roof,adjacent to one another, which are apparently related; theprint shop department, the technical writers department,and the publicationor revision department.The print shopemploys eight persons. There is no evidence as to thenumber of persons employed in the other two departments.Each department has a leadman reporting to ThomasIrwin, the printing and publication manager. Irwin isresponsible for the operation of all three departments. JimHeck is the leadman in the print shop. Only rarely doesHeck perform production work. He schedules the work,tells employees what workto do, assignsemployees to theirjobs, and grants employeespermissionto take time offfrom work providedit is for lessthan one day. It is Heck's1Unless otherwise specified, all dateshereinrefer to the year 1971 650DECISIONSOF NATIONALLABOR RELATIONS BOARDresponsibility that production in the department is onschedule and of good quality. The employees in thedepartment look upon him as being in charge and were soadvised byIrwin.Thus, employee Fisher crediblytestifiedwithout contradiction that at the time Heck was designatedleadman that Irwin informed employees that Heck "wouldbe leadman and in charge of the [print shop ]."Although Heck does not possess the authority to hire,fire, layoff, recall, promote, or discharge employees or toeffectively recommend such action, this does not preventhim from being classified as a supervisor if he is qualifiedas such under the other provisions of Section 2(11) of theAct.Ohio Power Co. v. N.L.R.B.176 F.2d 385,387 (C.A. 6),cert. denied 338 U.S. 899. Heck is not engaged in regularproduction work but directs employees in their work tasks,gives them orders and is responsible for shifting them fromjob to job. Also, he deals with employees' requests for timeoff.Further, Heck has been represented by Manager Irwinas being in charge of the department. In view of theforegoing, particularly the evidence that Heck responsiblydirects the work force exercising his independent judgmentin these matters,Ifind that Heck possesses sufficientauthority to qualify him as a supervisor under Section 2(11)of the Act.In reaching this conclusion I have noted that the recorddoes not show, nor is it contended, that work in the printshop is of a routine and repetitious nature therebyindicating thatHeck's direction of the employees wasroutineand did not entail the type of independentjudgment necessary to confer supervisory status. Nor wasthe testimony of either Irwin or Heck sufficient to supportsuch an inference.Irwin's testimony on this matter in itsentirety is:Q.Would you tell us about Mr. Heck's duties ingeneral?A.Well, to make sure that people do the work thatneeds to be done, and fulfill the obligations of thepeople in the print shop as per whatever I need.Q.And do you give these instructions to Mr. Heckwith respect to the work?A.Yes, to see that these are fulfilled.Thisambiguous description of Heck's duties, notcorroborated by Heck's testimony,isnot sufficient toestablish thatHeck's direction of employees was of aroutine nature. Heck, who testified for Respondent, didnot indicate that his assignment of work was routine. Tothe contrary, he testified that the nature of his job was "tosee that the work came in and got out; and that the variouspersonnel did the work." Plainly indicating a need on hispart to exercise independent judgment in directing theemployees' work. Based upon the foregoing, and the recordas a whole, I am of the opinion, and find, that Jim Heck atall times material in this case was a supervisor within themeaning of Section 2(11) of the Act.D.Interference,Restraint, and CoercionLate in July, Manager Irwin, according to the credibleand uncontradicted testimony of employee Joseph Bow-2Bowman testified that during the 5-1/2 hours at the bar he drankbetween six to eight 8-ounce elasses of beer The amount of alcoholicman, in the presence of Leadman Heck,asked Bowmaneither,"Ihear you signed Union cards"or "I hear youjoined the Union."Bowman answered that the employeeshad signed union authorization cards.Irwin asked for thenames ofthe cardsigners.WhenBowman namedthe cardsigners Irwin declared that the employees should have goneto another union which he named rather than the Union,and warned that the Company would not "go along" withthe Union but, "they wouldclosethe doors of the shopfirst."Irwin,in interrogating Bowman,had no legitimatepurpose, nor did he inform Bowman of any such purpose,nor give him any assurances against reprisal;rather hethreatened that the print shop would be closed if theemployees continued to support the Union. Based uponthe foregoing,Ifind that Respondent violated Section8(a)(1) of theAct byIrwin's interrogation of Bowmanabout his union membership and activities and the unionmembership and activities of his fellow employees. Also, Ifind that Respondent violated Section 8(a)(1) of the Act byIrwin's threat to Bowman that Respondent would close theprint shop if the employees supported the Union.On August 10, after work,Bowman and Heck went to abar for drinkswhere after about 1hour theywerejoined byIrwin. The three stayed for approximately another 4 hours.There is no evidence the beer consumed by either Heck orIrwin impaired their faculties so that they did not realizewhat they were saying,or that Bowman because of the beermisinterpretedwhat they told him.2 Irwin and Heck,according to the undenied and credible testimony ofBowman, asked him to send a letter to the Union revokinghisUnion authorization card. In trying to persuadeBowman to send such a letter, Heck told him theRespondent "would not buy the Union-they would notgo along with it, and they would close the doors-the shopfirst."When Heck uttered the threat of shop closure, Irwinremained mute; did not disavow the threat, and at the endof the conversation stated that if Bowman ever told anyoneabout the conversation he would deny the whole thing. Forthe next week and a half Heck on several occasions,according to Bowman's credible and undenied testimony,asked Bowman if he had sent his letter of revocation to theUnion, told him that two other named employees (one ofwhom was Arreola) had already done this and warnedBowman "that PSA would close the doors before theywould let the Union in."Based upon the foregoing,Ifind that Respondentviolated Section 8(a)(1) of the Act when Heck and Irwinasked Bowman if he would revoke his union authorizationcard, for this question or request placed Bowman in thepositionof declaringhimself as to union preferencejust asif he had been directly interrogated as to such preference.By engaging in this conduct, especially in the context of thecontemporaneous threat of punt shop closure if theemployees supported the Union,the Respondent interferedwith, restrained, and coerced employees in the exercise oftheir Section 7 right to support the Union. I further findthatRespondent violated Section 8(a)(1) ofthe Act byHeck's threats to Bowman of print shop closure if thebeverage,ifany, consumedby Heckor Irwin is not in the record PACIFIC SOUTHWESTAIRLINESemployees supported the Union. The fact that both Heckand Irwin were friendsof Bowmandoes not in my opinionlessen thecoercive impact of this conduct on employees.For, the coercive impact of the conduct of a person doesnot derive solely from the hostility of the speakers. Unlessthe context in which the coercive interrogationor warningof reprisal takes place makes it unlikely the employeeswould believe the supervisor to be accurately relayingmanagement's thinking, participationin union activities islikely to be chilled whether or not the supervisor is"friendly." As the Board observed(Caster Mold & MachineCo., Inc.,148 NLRB 1614, 1621):Warnings from a friendly supervisor,close to manage-ment, are no less a threat thanwarnings froma hostilesupervisor. Indeed,warnings fromsuch a friendlysource may carry an even greater aura of reliability andtruthfulness and may, therefore,in a sense,be doublyeffective.Accord:N.L.R. B. v. Marval Poultry Co., Inc.,292 F.2d 454(C.A. 4). Here the circumstances were such as toreinforcethe belief that Irwin and Heck wererelaying management'sthinking.3 Irwin was, after all, the manager over the entireprinting and publication departments and was chargedwith overall plant responsibility. His warnings of reprisalswere made to Bowman on two separate occasions, oncedirectly, and the second time when by remainingsilent heratifiedHeck's almost identical warning. Heck's conductwas virtually identical to Irwin's and in one instance tookplace in the presence of Irwin.In these circumstances,Bowman was bound to believe that Heck was acting underinstructions from Irwin. Indeed, there came a point in timethat Bowman, tired of being interrogated and threatenedby both Irwin and Heck went to Irwin and told him thatHeck was continuing to urge him to withdraw from theUnion, that he was fed up and tired of being manipulated,and did not want to hear anything more about the Union.Irwin replied, as credibly testified to byBowman,"he didnot want me to feel like he was manipulating me or that hewas trying to persuade me in any way. And he said it wasmy decision to make." Of course, Irwin's declaration wasnot sufficient to dissipate or disavow any of the previousunlawful conduct directed toward Bowman by either IrwinorHeck.For,"it is well settled that statements ofneutrality,couched in general language, without anyspecific reference to, or repudiation of, the prior unlawfulconduct of the employer's supervisory personnel do noterase such prior unlawful conduct."A. P. Green Fire BrickCo. v. N. L. R. B.,326 F.2d 910, 914 (C.A. 8).The uncontradicted and credible testimony of employeesHover and Einolander establishes that Heck interrogatedthem about their union activities. Heck in the first week inJuly, in the shop, asked Hover about the union authoriza-tion card he had signed and specifically asked why moneywas involved in the signing of the card. Hover explained itwas for the union initiation fee. And Heck, about August11, in the shop, asked Einolander if he was going to send aletterto the Union revoking his authorization card.3There is no evidence that Bowman failed to take Heck or Irwinseriously or did not believetheywere relaying the thinking of managementTo the contrary,Bowman appears to have taken their warnings seriously forhe transmitted them to his fellow employees651Einolander said he was undecided.Later that day, Heckrepeated the same question,and in an effort to persuadeEinolander to send such a letter stated"as soon as [theemployees]send the letters in, the strongest possibility ofus receiving our raises would be."Later the same day,Etnolander was in the darkroom with Heck and employeeArreola and was told by either Heck or Arreola thatArreola was going to send a letter to the Union revokinghis union card.Once again,for the third time that day,Heck asked Einolander if he was going to send such a letterto the Union.Einolander evaded answering the question.Heck,as described above,in interrogating Hover andEinolander had no legitimate purpose,nor did he informthem of any such purpose,nor give them any assurancesagainst reprisal,rather he promised Einolander an increaseinwages ifhe revokedhis unioncard.Based on theforegoing,and especially when viewed in the context ofRespondent's other unfair labor practices,I find that byHeck's interrogation of employees Hover and Einolanderabout their union activities Respondent violated Section8(a)(1) ofthe Act.In paragraph 14 of the consolidated complaint theGeneral Counsel has alleged in substance that Respondentthrough Irwin, during August,atReuben's restaurant,threatened employees with economic reprisals if they didnot abandon the Union. In support of this allegation,employee Bowman testified that on August 5, Irwin at theend of the workday invited him and his wife for a beer atReuben's. There, Irwin talked about the shop,about theUnion,and at an unspecified point in the conversationsaid,now that the employees had gotten a raise, thingswere going to be different,that he was going to lay peopleoff, and informed Bowman and his wife that representa-tives of the union which represented the Company's rampagents smoked cigars,and looked like they came fromChicago and were uneducated.It is my opinion,and I findthat viewed in its entire context,including its ambiguity,the evidence is insufficient to establish that the remarks ofIrwinmade to Bowman at Reuben's constitute interfer-ence, restraint,or coercion within the meaning of Section8(a)(1) of the Act.Employee Hover credibly testified that on or about June30, the dayafter he signed the union authorization card,that Heck in the print shop camera room told him that "ifthe Union got in during the slack period [the employees],would be laid off."It had been Respondent's practice notto lay off employees during slack periods. Heck did notspecifically deny saying this to Hover. When asked byCounsel for Respondent if he ever"made any threats orpredictions to any of the employees as to what wouldhappen if the Union came in," Heck answered,"Ivoicedopinion, no threats."I find that Heck'swarning to Hoverwas on its face a threat of action to be taken byRespondent rather than a prediction and as such wasviolative of Section 8(a)(1) of the Act.4 In so finding, Irealize that this conduct was not specifically alleged in thecomplaint.It took place,however,in the course of other4Assuming it can be construed as a prediction that the Union wouldcause the Respondent to lay off employees during slack periods, there is noevidence to establish that this prediction had any basis in fact. SeeN.L R Bv Gissel Packing Co.,Inc, 395 U.S. 575.618. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDevents which were alleged as unfair labor practices and isclosely related to such alleged unfair labor practices. Also,Respondent did not object to its receipt, had fullopportunity to cross-examine and fully litigate, and, asshown above, did litigate the issue. Under the circum-stances, I have judged this conduct even though it is notspecifically alleged as an unfair labor practice; see, e.g.,Monroe Feed Store,112 NLRB 1336, 1337.To sum up, I find, for the reasons set out above, theRespondent violated Section 8(a)(1) of the Act byinterrogating employees about their union activities andsympathies and about the union activities and sympathiesof their fellow employees, by threatening to close the printshop and by threatening to lay off employees if theemployees supported the Union.E.TheWithdrawal of the Increase inWagesThe General Counsel contends that the announcementofcancellationand the cancellation of a previouslyannounced wage increase by Respondent was made inreprisalagainst the employees because of their unionactivitiesand to discourage them from supporting theUnion, and as such violated Section 8(a)(1) and (3) of theAct. Respondent urges that its conduct was lawful for thereason that the wage increase was delayed upon the adviceof counsel upon the receipt of the Union's demand forrecognition and thereafter, upon being informed that theUnion would have no objection, Respondent placed thewage increase into effect retroactively.Respondent, according to the undenied and credibletestimony of employee Fisher, normally adjusted theemployees' wage rates on their anniversary dates. It alsoappears, however, that some of the employees in the printshop,includingFisher,received an increase in wagesduring July. Nevertheless, on August 5, apparentlywithin Iweek afterManager Irwin found out from employeeBowman that six of the employees had signed union cards,Respondent told its print shop employees that they were toreceive a wage increase effective August 1. On August 9,upon receipt of the Union's letter requesting recognitionand bargaining for the print shop employees, Respondent'scorporate treasurer telephoned its lawyer, Lewis Gardiner,advised him of the Union's demand for recognition andasked if the Company could proceed with the announcedwage increase.Gardiner asked about the company'sprevious practicein giving wage increasesto the print shopemployees and was informed that in the past increaseswere granted on the employees' anniversary dates. At thispoint,Gardiner expressed his opinion that there was agood deal of trouble and risk for Respondent if it madeeconomic adjustments during a union organizing campaignand recommended that the announced wage increase notbe implemented in the print shop. Following Gardiner'sadvice,Respondent withdrew the increase in the print shopbut went ahead as scheduled and granted the increase tothe employees in the two other adjacent departments. Laterthat same day or early the next morning, Leadman Hecktold employees their wage increases were frozen.Einolan-der and Hover credibly testified that Heck told them theywould not receive the announced wage increase explainingto them that the wages were frozen"pending the outcomeof the Union vote."Employee Fisher testified that Hecktold him his pay raise had been stopped "because youvoted for the Union, and the Union would get you a raise."None of the other employees who testified as to what Hecktold them(Einolander,Hover,and Bowman)corroboratedFisher.Einolander who impressed me as an extremelyforthright and reliable witness testified that when Heckexplained to him that the wages were frozen "pending theoutcome of the Union vote,"thatHeck was standingalongside of Fisher.Iam of the opinion and find thatFisher's testimony on this point is not reliable.Irwin,the printing and publications manager,on August10 at the end of the workdayat a meetingof the print shopemployees,formally explained the decision to cancel thewage increase.Irwin told the employees that the compa-ny's main office after receiving a letter from the Union hadinformed him that he was not permitted to say anythingabout the union situation to the employees. Irwin also toldthem that Respondent had to cancel the announced wageincreasesand freeze wages because Respondent hadreceived a letter from the Union and "might lose bydefault" explaining,that under the laws and regulations theCompany was not allowed to give any raises or benefits totry to persuade the employees not to choose the Union.Irwin also stated that if anyone had any questions hewould write them down and check with the Company andthen let them know the answers.One employee asked howcould an employee get out of the Union, another asked ifthe employees could withdraw from the Union by sendingthe Union a letter, and another asked if the Union wasvoted down in an election would the employees receivetheir payraises.The foregoing paragraph of what transpired at themeeting of August 10 is based on a synthesis of the credibleand undenied testimony of employees Bowman andEinolander5 except for Bowman's testimony given oncross-examination to the effect that Irwin told theemployees that Heck would give them the answers to theirquestions.On direct examination both Bowman as well asEinolander testified that Irwin, in effect,stated that hewould be the one who would transmit the answers to theirquestions.There wasno indication whatsoever in theirtestimony that Irwin had told the employees that Heckwould serve as a conduit for the answers to their questions.Then,on cross-examination, when asked if Irwin everansweredany ofthe questions Bowman testified "notdirectly," and for the first time explained that Irwin hadtold the employees they would get their answers throughHeck.Ireceived the distinct impression from observingBowman that this portion of his testimony was improvised.In these circumstances, and in view of Einolander's failureto corroborate Bowman,I find Bowman's uncorroboratedtestimony that Irwin told the employees Heck wouldtransmit the answers is not reliable.But, I further find thatBowman credibly testified that Heck sometime followingthemeeting of August 10 told him that if the employeesS I have not relied on Heck's testimony regardingthis meetinginasmuchwas vague andhesitant andhe impressedme as having no independentas he demonstrated complete confusion about the meeting His testimonyrecollection of what took place PACIFIC SOUTHWESTAIRLINESvoted down the Union that Respondent "could notguarantee we would still get our raises but that thingslooked pretty good."During October, Respondent's attorney, Gardiner, tele-phoned the Union's attorney and advised him thatRespondent did not pay the August 1 pay raises to theprint shop employees because of his advice given in view oftheUnion's demand for recognition. Gardiner asked theUnion's attorney if the Union had any objection to theRespondent paying the wage increase, and was informedthat the Union notonlydid not object but insisted that theraisesbe paid. Immediately after, on October 23, Respon-dent notified the employees that the August wageincreaseswhich had been previously canceled were now being putinto effect retroactive to August 1. In fact they were putinto effect at that time.To sum up, Respondent hard on the heels of its firstknowledge of the Union's success in its organizationalcampaign among the punt shop employees announced ageneral wage increase covering these employees which wasnot consistent with its past practice regarding print shopwage increases. Upon receipt of the Union's request forrecognition, Respondent's attorney learning that the wageincrease was not consistent with past practice advised theCompany not to implement the increase explaining thatthere was a good deal of trouble and risk for Respondent ifitmade economic adjustments during a union organizingcampaign. Respondent followed this advice and the nextday its top management official over the print shopannounced to the employees that the wage increases hadbeen canceled, explaining that under the laws andregulations the company was not allowed to give improvedbenefits including an increase in wages to try to persuadeemployees not to choose a union. Thereafter, about 2months later when the Union indicated it would voice noobjection,Respondent put into effect the increasesannounced in August retroactive to August 1.Based on the foregoing, it is my opinion and I find thatRespondent did not violate Section 8(a)(3) and (1) of theAct when it announced the withholding or by its actualwithholding of the Augustwage increases.In arriving atthis conclusion, I have considered but find inapposite thoseBoard cases holding that an employer may grant benefits,even after a union has commenced its organizationalcampaign, if it would have granted these benefits had theunion not been in the picture.See, e.g.,McCormickLongmeadow Stone Co.,Inc., 158 NLRB 1237, 1242. 1 havebeen guided by those decisions which hold that anemployer may withhold benefits during the pendency of aunion'sorganization campaign, provided, however, itmakes clear to the employees that its only reason forwithholding expected benefits was to avoid the appearance6 1 realize the leadmanHeck told certain employeesimmediately pnor tothe August10 meeting that their wages were frozen"pending the outcomeof the Union vote "It is clear,however, that Heck,a low level supervisor atthe lowest rung of supervision, played no part in thedecision to withholdthe wageincreaseUnderthe circumstances,Iam ofthe opinionthat thisambiguous statementmade by Heck is hardly relevantto an assessment ofthe legalityof the announcement madeby Irwin at theAugust 10 meetingIn any event, any interference of employees' Sec 7 rightswhich might havebeencreated byHeck'sambiguousremark wasdissipated by Irwin'ssubsequent announcementrThis conduct which was not specificallyalleged in the consolidated653of interference and the commission of an act which wouldbe considered an unfair labor practice.Montana LumberSales Inc.,185NLRB No.12;Uarco Incorporated169NLRB 1153; cf.The Great Atlantic & Pacific Tea Company,Inc.,192 NLRB No. 83.Here the top management officialover the print shop,acting pursuant to the advice of theCompany's lawyer, announced to the employees that thereason for postponing the expected wage increase was toavoid violating the law.The evidence is not sufficient toestablish that in deciding to withhold the wage increaseRespondent was motivated by union animus rather thanby a genuine desire to avoid the appearance of interferingwith employees' statutory rightsand commission of anunfair labor practices Nor,did Respondent's announce-ment of the cancellation contain anything which I wouldconstrue as a promise of benefit or threat of reprisalcontingent upon the outcome of the Union's organizationalcampaign.Rather, the announcement seems to have beenmerely an attempt by Respondent to remove itself from anawkward situation,maintain its credibility among theemployees and yet not interfere with their right to make achoice free of coercion.In reaching the foregoing conclu-sion I have considered the fact that Leadman Heck soughttocapitalizeon the absence of a wage increase byconnecting the absence with the Union or the employees'support of the Union. Thus, sometime after August 10,Heck told employee Bowman that if the employees voteddown the Union, Respondent could not guarantee theywould get theirraisesbut "things looked pretty good."And, on August 11, Heck told employee Einolander thatthe sooner the employees sent letters to the Union revokingtheir authorization cards the better would be the possibilityof their receiving the wage increases.These remarks mayconstitute interference,restraint,or coercion of employees'Section 7 rights.7 However, they were made by a low levelsupervisorwho did not participate in the decision towithholdthe wage increases and presumably because of hislowly status has nothing to do with such matters asdecisions over wage increases. Under the circumstances, Iam convinced that the remarks of Heck are not relevant inassessing either the validity of Respondent'saction inwithholding the wage increase or the legality of Irwin'sAugust 10 speech to the employees.F.TheLayoff ofVernon HoverHover was laid off on Tuesday, August 24. He was oneof seven employees employed in Respondent's print shop,and was one of the six who attended a union meeting onJune 29 and signed union authorization cards. As demon-strated above, Respondent was hostile toward the unioni-zation of its print shop with top management (Irwin) andcomplaint as an unfair labor practice,occurred in the course of other eventswhich werealleged as unfair labor practices and grew out of and arecloselyrelated to such alleged unfair labor practices.Respondent had fullopportunity to cross-examine and to litigate the issue.Respondenthowever,didnot litigate thematter, it did not question Heck about theseconversations Because GeneralCounsel hadnot put Respondent on noticethat this conduct was 8(a)(1) Respondent was under no obligation to getHeck'sversion.Under thecircumstances,Imake no finding thatRespondent violated Sec.8(axl) when Heck promised employees Bowmanand Emolanderan increase in their wagesif they withdrew their supportfrom the Union. 654DECISIONS OF NATIONALLABOR RELATIONS BOARDimmediate supervision (Heck) warning that the Respon-dent would close the print shop before it would accept aunion. Also, Heck warned Hover there would be layoffsduring slack periods if the Union got in.Respondent knew that Hover was one of the employeeswho had signed a union authorization card inasmuch asdescribed above, employee Bowman told Irwin the namesof the employees who had signed cards. Also, Respondenton August 9 had received from the Union copies of theunion authorization cards signed by the employeesincluding the card signed by Hover.Respondent's employees were paid in August on the 5thand 20th of the month. Hover was laid off on Tuesday,August 24, 2 weeks after the receipt of the Union's letterdemanding recognition and hard on the heels of the filingoftheCompany's representation petition inCase21-RM-1519 on Friday, August 20. Hover was informedabout his layoff by Irwin who explained that he was laidoff ahead of less senior employees because all of theemployees were classified and there was no more work leftinHover's classification.Hover credibly testified thatpreviously he had not been told he had been assigned a jobclassification.Hover began work for Respondent on December 9, 1968,and was the most senior employee in the print shop. At thetime of his layoff he spent most of the worktime doingcamera work. He was capable however, of performingvirtually all of the work in the print shop. Prior to Hover'slayoff,Respondent during its slack periods had never laidoff a single employee.On the strength of the foregoing evidence, I find that theGeneral Counsel has establisheda prima faciecase thatHover's layoff was motivated by Respondent'sunionanimus. In these circumstances, it became incumbent upontheCompany, if it would avoid that result, to comeforward with a valid explanation for the layoff,inasmuchas the "real reason lay exclusively within its knowledge."N. L. R. B. v. Miller Redwood Co.,407 F.2d 1366, 1369 (C.A.9);Heath International, Inc.,196 NLRB No. 42.Respondent in its answer to the consolidated complaintalleged that Hover was laid off because of a "diminishedworkload." At the hearing, Irwin, the person who made thedecision to lay off Hover, testified that he was laid offbecause "at the time (August 24) there was the leastamount of work in that particular area [referring to camerawork] and that job could have been covered mostsuccessfully by [Irwin] because of that." It is undisputedthat at the time of the layoff there was "a diminishedworkload" in the camera area as well as in other areas ofthe print shop. But that does not end the matter. For, priorto Respondent's knowledge of Hover's union activity, theworkload was diminished, yet Hover was not laid off.Thus, Leadman Heck, who probably is in the best positiontogauge the workload of the print shop, testified forRespondent that there was a "marked decrease" in the8 Irwin didtestifythat thenormal cyclical workslowdown in 1971 was"unusual" due tothe fact that the orders from Respondent's subsidiary Val-Car had decreaseddue to its anticipated termination of business But, he didnot testify nor is thereany inklingfrom his testimonythat this was thereason fordeviatingfrom the past practice ofnot laying off employeesMoreover, it is clear from the testimony ofIrwin and Heck that theslowdown of the Val-Car work commencedas early as June yet Hover wasamount of camera work during June and July, and Hovertestified that the slump in work at the time of the layoffhad started"around the middleof July."Irwin testifiedthat the work performed by the print shop for one ofRespondent's wholly owned subsidiaries named Val-Carhad started to slow down about June. If, as Heck and Irwintestified, thework in the print shop and in particularcamera work had slowed down in June or July, why wasthere no layoff at that time? The answer is that slackperiods in the print shop were not unusual but thatRespondent has a policy of not laying off employees inthat department. Thus, Hover credibly testified that theslump in work experienced at the time of his layoff was noworse than usual and Irwin testified that each year theprint shop suffered cyclical slowdowns in work, andfurther testified that at the time of Hover'slayoff,"everybody's work was slowing down, but . . . we do havethese slow down periods, whichpeople were referring to. "(Emphasis supplied.) In this last portion of testimony,Irwin was alluding to the undemed and credible testimonyof employees Fisher, Bowman,and Hover. Fisher, em-ployed since March 10, 1969, testified that in November1970 until the middle of January 1971, there was aslowdown of work on the presses, that even though he hadno work on his press until mid-January 1971, he was notlaid off but just cleaned his press and "worked around andout," and further testified that the other press operators inthe print shop even though they did not have enough workto keep thembusy fulltime were kept on thejob withoutwork. Bowman, who began work for the Company inFebruary 1970, testified that each year the print shop hadslack periods when work got slow, commencing in latesummer through the first of the year.During these slackperiods, no one was laid off, and Heck would tell him "tolook busy and to keep out of sight." And, Hover testifiedthat each year from December 15 through January 15things in the department came almost to a standstill-therewas almost no work for anyone-and no one was ever laidoff. Irwin admitted that prior to Hover no one had beenlaid off for lack of work in his 12 years in the print shop.Unexplained is Irwin'sdeviation from Respondent's pastpractice of not laying off employees when he abruptly laidoffHover soon after Irwin learned that the Union wasrequesting recognition as the print shop employees'bargaining representative and that Hover was one of theemployees who had authorized the Union to act as theirrepresentative.8 Irwin's failure to explain this deviationfrom past practice,coming right after learning of Hover'spro-union sentiments when coupled with Irwin's hostilitytoward the Union leads me to believe and I find that inlaying off Hover, Respondent was motivated by its unionanimus and that but for the Union's organizationalcampaign there would have been no layoff.9Aside from Respondent'sdeparture from its normalpractice of not laying off employees when Irwin laid offnot laid off then but two months later,soon after Respondent learned hehad designated the Union as his bargaining representative.9Consistent with its past practice of not laying off employees duringslack periods,Respondent apparentlyshortlyafterHover's layoff, ratherthan lay off employee Einolander,transferred him upstairs into thepublications department PACIFIC SOUTHWESTAIRLINESHover, the General Counsel's case is substantiated furtherby the inability of Irwin to remember when he decided itwas necessary because of lack of work to lay off Hover.Irwin testified he could not remember when he decidedthat the situation in the print shop warranted two fewerpeople(referring also to the transfer of Einolander toanother department). He was then advised that the TrialExaminer was not interested in the exact date and askedwhen in relation to Hover's layoff did he make the decisionto lay off.In response,he testified "maybe-maybe aweek, I don't know." It would seem that if a decision to layoff employees was based on legitimate business considera-tions an employer would have no difficulty recalling whensuch a decision was made,especially when as here it wasthe first layoff in 12 years. Irwin professed an inability toplace this decision with any degree of exactitude. Irwin didnot impress me as being a candid witness.Iwas notimpressed by his demeanor. His professed inability torecall whether or not he knew at the time of Hover's layoffthatHover hadsigned a unioncard 10 or that employeeArreola had withdrawn from the Union is incredible aswas his inability to recall when he was told Val-Car wasgoing to be dissolved or when he decided to lay offHover.iiIn short, unless otherwisecorroborated byanother witness or documentary evidence, I find Irwin'stestimony to be untrustworthy. In arriving at this conclu-sion I have considered the fact that Irwin at the time of thehearing was only recently out of the hospital and was stilltakingmedication.Because of the importance of histestimony to Respondent and because of my impressionthat he was not being completely candid in his testimony,when I was notified by Respondent's counsel of Irwin'ssituation, I immediately on my own initiative announcedthat I was prepared to recess the case until such time ascounsel was of the opinion that Irwin was in a bettercondition to testify. Counsel advised me that he desired toproceed withhis case-in-chief.To recapitulate, in laying off Hover, Respondent's mostsenior employee, Irwin not only deviated from thepreexistent practice of not laying off employees, but failedto present any rational explanation for such change, andwas even unable to recollect when the decision to lay offwas made. I am convinced and find that these circum-stances lend further support to the General Counsel'sprima faciecase and establish that during the normalcourse of business that Irwin in August, absent theemployees' union activity, would not have decided to layoff an employee,let alonelay off Hover.Even if one assumes that Irwin decided upon a layoff inAugust for legitimate economic reasons, it is quite anothermatter to accept his proffered reason for choosing Hover,10 Irwin's testimony on this point can only be described as evasive Hetestified he had no recollection whether at the time he laid off Hover that heknew Hover had signed a union card,then realizing thiswas obviouslyincredible-Respondent in the mail had receiveda copy of Hover'scard-Irwin testified(still in response to the question whether he knewHover had signed a union card)that he knew Hover had signed a card butdid not know whether Hover had joined theUnion untillater on.ii It is undisputed that employee Bowman latein Julytold Irwin thatHover had signed a union card.Also undisputed is the fact that on August 9Respondent receiveda copy of Hover's union card in the mail enclosed withthe Union's letter demanding bargaining.RegardingArreola'swithdrawalfrom the Union,his letter tothe Unionseeking torevoke hisauthorization655the most senior employee. An employer cannot, of course,seizeupon the opportunity occasioned by a reduction inforce to weed out an employee because of his unionactivities.See, e.g.,Heath International, Inc.,196 NLRBNo. 42;N.L.R.B. v. American Casting Service, Inc.,365F.2d 168, 174 (C.A. 7). See alsoN. L. R. B. v.West SideCarpet Cleaning,329 F.2d 758, 761 (C.A. 6) ("Even thoughpart of the motivation for discharge might have been aneeded cutting of expenses, such circumstances could notbe legally used to effectuate a companion motive to nd thecompany of a union protagonist"). Given these principles,even if economic conditions normally wouldhave necessi-tated a layoff, the Company violated Section 8(a)(3) and(1) of the Act if it selected Hover for layoff because of hisunion activities. I am convinced that a preponderance ofthe evidence establishes that the Company laid off Hoverfor precisely this forbidden reason.Thus, Irwin testified he selected Hover for layoff overemployeeArreola because in his "personal opinion"Arreola was a better machine operator who did not receiveasmuch money as Hover. Other thanIrwin's statementthat in his opinion Arreola was a better machine operator,there is nothing in the record to support this generalization.Arreola admittedly was paid less than Hover or other printshop employees for the reason that he was only a trainee.He operated the 1250 multilith press and was learning tooperate the cutter and folder. Hover, on the other hand, themost senior employee was capable of performing virtuallyall of the work in the print shop. Irwin admitted that Hoverwas qualified and was capable of doing the other jobs intheprint shop other than the camera work.Irwin'sadmission is understandable when viewed in the light ofHover's employment history. Hover for approximately hisfirst sixmonths of employment primarily operated the1250 multilith press (the press Arreola operates), and thenin about May 1969 commenced to perform the camerawork. Since then he has spent 75 percent of his timeperforming camera work and the remainder of his timeoperating the 1250 multilith press, the small folder, binderyequipment, including the papercutter, and sometimes hewould operate the 1850 multilith press. Clearly, Irwinchose to lay off his most senior employee, skilled invirtually all the operations of the print shop, instead of aless experienced, less senior employee who was only atrainee. Since it is natural for an employer to retain hismost senior employee in a layoff by virtue of his superiorexperience, proficiency, and service, the failure to do so,when the senior employee isa unionactivist, supports theinference that the actualmotive for the layoff wasunlawful.N.L.R.B. v. American Casting Service, Inc.,365F.2d 168, 174 (C.A.7);N.LR.B. v. Tennessee Packers,390card was sentAugust13On its face itstates, "copyfurnished to TomIrwin",Arreola infact gavea copy of thisletter to Leadman Heck totransmit to Irwin.Regarding the dissolutionof Val-Car, Heck first testified he did notremember the exact date he was told it was going to be dissolved,and thentestified"as I remember it was in August"Later on cross-examination headmittedhismemorywas not so good and that it could have been as late asOctoberbefore hewas told Val-Car was going to terminate its operationsIrwin did not testify that theAugust 24 layoff wasprompted in whole or inpart because at about that timehe had beeninformed that Val-Car wasgoing to terminate its operations 656DECISIONS OF NATIONALLABOR RELATIONS BOARDF.2d 782, 784 (C.A. 6);N. L.N.L.R.B. v. S.E. Nichols-Dover, 414F.2d 561, 564 (C.A. 3). The absenceof a contractualrequirement or a past practiceof followingseniority doesnot rebutthis inference,for it is predicated,not on legalobligation,but on normal,sound business practice.Differential Steel CarCo., 75 NLRB 714, 716;ConsolidatedIndustries, Inc.,108 NLRB 60, 66-67. Here,the inferencethat Irwin's selectionof Hover instead of Arreola for layoffwas motivated by union animus is bolstered by the factthat Irwin knew Hover had signed a carddesignating theUnion as his bargaining representative and knew Arreolaby letter had notified the Unionhe was cancelinghis cardand was no longer interested in the Union.12Against thisbackground,even assumingIrwin would have laid off anemployee for economicreasons inAugust,I am convincedand find that his selection of Hover over Arreola wasmotivated by Irwin'sanimustoward the Union and hisknowledge that Hover was for and Arreola wasagainst theUnion.Basedon the foregoing, including my observation of thewitnesses, I do not credit Irwin's testimony that he laid offHover because of a lack of work; I find that the groundsadvanced by Respondent to justify the layoff of Hover arenot the real reasons for the layoff, that the evidenceintroduced by Respondent fell short ofdissipating theunfavorable inference to be drawn from General Counsel'sprima faciecase, and that Respondent discharged employeeHover because of hisunion activitiesin violation ofSection 8(a)(3) and (1) of the Act.13G.The Refusal To BargainIt is undisputed and I find that all of the lithographeremployees employed at Respondent's facility located inSan Diego, California, excluding all other employees,officeclericalemployees, guards, and supervisors asdefined in Section 2(l1) of the Act constitute a unitappropriate for the purposes of collectivebargainingwithin themeaningof Section 9(b) of the Act. On August9,Respondent received from the Union a letter which,among other things, informed Respondent that the Unionrepresented a majority of the bargaining unit employeesand asked for a negotiationmeetingto negotiate the termsof a collective-bargaining agreement. Respondent did notreply, nor did it answer the Union's subsequent letter ofAugust 18 reiterating its demand for recognition andnegotiation.Accordingly, I find that the Respondent onAugust 9, and continuing thereafter, has refused to bargaincollectively with the Union in an appropriate unit.The parties stipulated that on August 9 there were sevennamed employees employed in the appropriate bargainingunit (print shop) and, that the status of an eighth, JimHeck,was in dispute. As described above, I haveconcluded that Heck is a statutory supervisor. According-ly, I find that Heck is not in the unit and further find thaton August 9, the bargaining unit consisted of sevenemployees, six of whom had on June 29 signed union7=As noted earlier,Irwin's testimony that at the time of the layoff he wasnot sure whether he had knowledge that Hover had signed a union card orthat Arreola had sent a letter to the Union revoking his card as incredible,and I find that Irwin did have this knowledgei aThe fact that there is no evidence that the Respondent discriminatedauthorization cards.The cards in unequivocal languagerecite that the signer appointed the Union to act in hisbehalf to bargain collectively with Respondent.Based on the foregoing,I find that on August 9 theUnion had been designated as exclusive bargainingrepresentative by six of the seven bargaining unit employ-ees,and was the majority representative of the unitemployees at the time of the Respondent's refusal tobargain.Respondent introduced evidence(Arreola's testimony)bearing on the validity of all the cards.Employee Arreola,one of the card signers, called byRespondent as a witness,testified that at the time the employees signed their cardson June 29 at the Union's office that the president of theUnion,Earl Redlowske, told the group,"the card will notmean anything until after an election is held"and, furthertestified that based on this statement he signed the card.Arreola's testimony is not corroborated by anyone whoattended the union meeting.Redlowske testified that hetold the employees that the union card would give theUnion authorization to bargain for the employees' unit,and further testified that he did not believe that hementioned the word election when he spoke to theemployees.ThatRedlowske did not mention an election issupported by the Union's actual course of conduct. TheUnion submitted to Respondent all of the signed cards anddemanded recognition and negotiations.When Respon-dent ignored this initial demand,the Union made a seconddemand for negotiations.At no time did the Unionpetition for an election or indicate that it intended to do so.Moreover,Redlowske's credible testimony is corroboratedby the testimony of employees Fisher,Bowman, andHover.Inmy opinion,Arreola was not a credible witness.Arreolawas unable to remember virtually anythingRedlowske said to the employees except for the abovestatement.A universitygraduate with an excellent com-mand of the English language,he first testified that he didnot read the union card before signing it, then testified hedid not read much of it.Only when confronted with theone sentence card which obviously could not have beenfilled out without being read did he admit that he had infact read the card before signing it. Simultaneous withsigning thecard,Arreolafilledout and signed anapplication formembership in the Union. At first hetestified he had no recollection of filling out and signingthemembership application; he testified he had signed"another sheet of paper" but did not know what itcontained or that it was a membership application.Looking at the membership application,it is clear that itwould have been impossible for a man of Arreola'sbackground and intelligence to fill it out and sign itwithout realizing that he was signing an application formembership in the Union. In short, I found Arreola to be amost unconvincing witness whose testimony brings tomind the warning of the Supreme Court that"employeesare more likely than not,many months after a card driveagainst the other known union adherents is no defense to Respondent'sdiscrimination againstHover since discnminatorymotivation is notdisproved by the failure to weed out all union adherents SeeN LR B vNabors,196 F 2d 272, 276 (C A5),Nachman Corp v N LR B,337 F 2d421, 424 (CA 7) PACIFIC SOUTHWEST AIRLINES657and in response to questions by company counsel,to givetestimony damaging to the Union, particularly wherecompany officials have previously threatened reprisals forunion activity in violation of Section 8(a)(1)."N.L.R.B. v.Gissel Packing Co.,395 U.S. 575, 608. 1 find that Arreola,as well as all of the other card signers,voluntarily signed aclear and unambiguous card,and that Redlowske did notmake the statement attributed to him by Arreola.Based upon the foregoing and the nature and extent ofRespondent's unfair labor practices committed in abargaining unit of only seven employees, I am of theopinion that under the doctrine ofN.L.R.B. v. GisselPacking Co., Inc.,395 U.S. 575, a bargaining order shouldbe entered. Thus, prior to the receipt of the union demandfor recognition,Manager Irwin questioned employeeBowman about his union activity,asked him for the namesof the employees who signed union cards and threatened toclose the print shop if the employees supported the Union.Leadman Heck warned employee Hover that if the Uniongot in, employees would be laid off during the slack periodand questioned Hover about his union activity. After thereceipt of the Union's demand for recognition, LeadmanHeck,in the presence of Manager Irwin,solicited employ-ee Bowman to revoke his union card, threatening that theRespondent would close the print shop if the employeessupported the Union. Irwin, who was present, did notdisavow this threat which was identical to the earlier oneIrwin had made to Bowman.Heck,in a continuing effortto persuade Bowman to revoke his union card,reiteratedhis threat of shop closure to Bowman on several occasions.Finally, Irwin laid off Hover, the most senior employee inthe bargaining unit, because of his union activity.Plainly, where, as here, a small group of employees havejoined in an attempt to obtain union representation, it isquite likely that each of the employer's hostile and coerciveremarks,though addressed to only certain members of thegroup,would reach the ears of the others and have itsintended effect. (SeeGeneral Stencils,Inc.,195 NLRB No.173). Indeed, employee Bowman credibly testified that hetransmitted to employees Hover, Fisher, and Einolanderthe information that Irwin had interrogated him about theemployees'union activities and had threatened to close theprint shop and that Heck, in the presence of Irwin, hadtried to persuade him to revoke his union card and hadthreatened the employees with plant closure.I also notethat the Respondent made not one threat,but a series ofserious threats which involved nothing short of completetermination of employment and, if carried out, wouldaffect every bargaining unit employee.They were made insubstantialpart byRespondent's printing and publicationsmanager,aman who possessed the power not only tothreaten but also to turn the threat into reality. Finally, thelayoff of the most senior employee because of his unionactivity carried a message which could not have been loston employees in the bargaining unit.I find,in short,that a bargaining order should be enteredhere as the Company's unfair labor practices may fairly becharacterized as pervasive, and at the very least soundermined the Union and impeded the election processas to make a fair election impossible.Inmy opinion,Respondent's conduct-in particular the threats of shopclosure and layoff and the layoff of Hover because hesigned a union card-isof such gravity as to render areliable election unlikely,even if the Employer were todiscontinue its unlawful conduct.CONCLUSIONS OF LAW1.Pacific Southwest Airlines is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Lithographersand Photoengravers InternationalUnion,AFL-CIO,Local 227, is a labor organizationwithin the meaning of Section2(5) ofthe Act.3.Respondent violated Section 8(a)(1) of the Act byinterrogating employees about their union activities andsympathies and about the union activities and sympathiesof their fellow employees,by threatening to close the printshop if employees supported the Union and by threateningto lay off employees during slack periods if employeessupported the Union.4.Respondent violated Section 8(a)(3) and(1) of theAct by layingoff employee Vernon Hover on August 24,1971, because of his union activities.5.All lithographer employees employed at Respon-dent's facility located in San Diego, California,excludingall other employees,office clerical employees,guards, andsupervisors as defined in Section 2(11) of the Act constitutea unit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.6.SinceAugust 9, 1971, the above-named labororganization has been and is now the exclusive representa-tive of all employees in the aforesaid bargaining unit forthe purposes of collective bargaining within the meaning ofSection 9(a) of the Act.7.By refusing on or about August 9,1971, and at alltimes thereafter,to bargain collectively with the above-named labor organization as the exclusive representative ofallthe employees of the Respondent in the aforesaidappropriate unit, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.8.By the aforesaid refusal to bargain,Respondent hasinterfered with,restrained,and coerced, and is interferingwith,restraining, and coercing its employees in the exerciseof the rights guaranteed to them in Section 7 of the Act,and has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.9.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.10..Respondent has not otherwise violated the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(l), (3), and (5) oftheAct,Ishall recommend that it cease and desisttherefrom and take certain affirmative action in order toeffectuate the policies of the Act.For the reasons already discussed,I shall recommend anOrder directing that Respondent bargain with the Unionupon the latter's request.Having found that Respondent discriminatorily laid off 658DECISIONSOF NATIONAL LABORRELATIONS BOARDemployee Vernon Hover, I shall recommend that Respon-dent make him whole for any loss of earnings he may havesuffered by reason of suchdiscrimination,by payment of asum of money equal to that which he normally would haveearned as wages from the date of his layoff to January 14,1972, the date he was offered reinstatement to his formerposition, less his net earnings during such period, withbackpay computed on a quarterly basis in the mannerestablished by the Board inF.W. Woolworth Company,90NLRB 289, and with interest thereon as prescribed by theBoard inIsisPlumbing & Heating Co.,138 NLRB 716.As the unfair labor practices committed by the Respon-dent were of a character which go to the very heart of theAct, I shall recommend an Order requiring the Respondentto cease and desist therefrom and to cease and desist frominfringing in any other manner upon the rights ofemployees guaranteed by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the following recommended: 14ORDERRespondent,Pacific Southwest Airlines,SanDiego,California,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees about their activities andmembership and about other employees'activitiesandmembership in Lithographers and Photoengravers Interna-tionalUnion,AFL-CIO, Local 227, or anyother labororganization.(b)Threatening to close its punt shop if employeessupport the above-named Union or any other labororganization.(c) Threatening to lay off employees during slack periodsif its employees support the above-named Union or anyother labor organization.(d) Discouraging membership in or activities on behalf ofthe above-named Union or any other labor organizationby laying offemployees,or otherwise discriminatingagainst them in any manner with regard to their hire andtenureof employment or any term or condition ofemployment because of their union activities.(e)Refusing to bargain collectively concerning rates ofpay,wages,hours,and other terms and conditions ofemployment with the above-named Union,as the exclusive11 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusionsand Order,and all objections thereto shall bedeemed waived for all purposes.11 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted bybargaining representativeof itsemployees in the followingappropriate unit:All lithographeremployeesemployed byRespondentat itsfacilitylocated in San Diego,California,excluding all other employees,office clerical employ-ees, and guards and supervisors as defined in Section2(11) of the Act.(f)Inanymanner interfering with,restraining,orcoercing its employees in the exercise of their rights underSection7 of the Act.2.Takethe following affirmative action which isnecessaryto effectuate the policiesof the Act:(a)MakeVernon Hoverwhole for any loss of earningssufferedby reasonof the discrimination against him, in themanner setforthin the section herein entitled `TheRemedy."(b) Preserve and,upon request,make available to theBoard or its agents, for examination and copying, allpayroll records,socialsecuritypayment records,timecards,personnelrecordsand reports,and all other recordsnecessaryto analyze the amountof backpaydue VernonHover,under the terms of this recommended Order.(c)Uponrequest,bargain with the above-named labororganization as the exclusive representative of all theemployees in the aforesaid appropriate bargaining unitwith respectto rates ofpay, wages,hours of employment,and other terms and conditions of employment and, if anunderstanding is reached,embody such understanding in asigned agreement.(d) Post atits place of business at San Diego,California,copiesof the attachednoticemarked "Appendix." 15Copies ofsaid notice,on formsprovidedby the RegionalDirectorforRegion 21, after beingduly signed byRespondent's representative,shall be postedby Respon-dentimmediately uponreceipt thereof, and bemaintainedby it for 60consecutive days thereafter,in conspicuousplaces,including all places where notices to employees arecustomarily posted.Reasonable stepsshallbetaken toinsurethatsaid notices are not altered,defaced,or coveredby any othermaterial.(e)NotifytheRegionalDirector for Region 21 inwriting,within 20daysfrom receipt of this Decision, whatsteps Respondent has takento complyherewith.16IT IS FURTHER ORDERED that the consolidated complaintbe, and it herebyis,dismissed insofar as it alleges thatRespondent violated the Act otherwisethan as foundherein.Order of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "19 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 21, in writing,within 20 daysfrom the date of this Order,what steps the Respondent has taken to complyherewith."